Citation Nr: 1035758	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-36 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for small fiber 
neuropathy, polyneuropathy, and carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to June 1969; 
he also served with a reserve component, which service included a 
period of active duty for training from December 1963 to April 
1964.

By way of an August 2009 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated a February 2008 
decision by the Board that had denied the Veteran's claim of 
service connection for left ear hearing loss and application to 
reopen a claim of service connection for small fiber neuropathy, 
polyneuropathy, and carpal tunnel syndrome.  The Court's order 
followed a joint motion for remand.  

In February 2010, the Board issued a remand to comply with the 
terms of the 2009 Court order.  Although the Board directed the 
agency of original jurisdiction (AOJ) to notify the Veteran in 
accordance with Kent v. Nicholson, 20 Vet. App. 1, 9 (2006), the 
February 2010 notice provided by the AOJ does not comply with 
Kent.  As such, the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for small fiber neuropathy, polyneuropathy, and carpal 
tunnel syndrome, is addressed in the remand portion of the 
decision below.


FINDING OF FACT

The Veteran's left ear hearing loss is not attributable to 
military service.


CONCLUSION OF LAW

The Veteran does not have left ear hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in February 2005.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's claims, 
any timing errors have been cured by the RO's subsequent actions.  
Id.)  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the evidence 
must show to establish entitlement to service connection, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
While the notification that pertained to service connection for 
left ear hearing loss did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), because 
the claim decided herein will be denied, these questions are not 
now before the Board.  Consequently, a remand of the service 
connection question is not necessary.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
provided an examination in furtherance of his claim for service 
connection for left ear hearing loss.  The RO made two attempts 
to obtain records from the Social Security Administration (SSA); 
however, the SSA responded that no records were available.  In 
June 2010, the RO issued a Formal Finding of Unavailability of 
SSA records, noting that all efforts to obtain the records had 
been exhausted; and that further efforts were futile.  In June 
2010, the RO sent the Veteran a letter to inform him that the SSA 
had been contacted, and an extensive and thorough search of their 
facility had been conducted, however, they were unable to locate 
the SSA records.  The RO informed the Veteran that if he had a 
copy of his SSA records he should submit the records to VA.  This 
action taken by the RO complies with the dictates of 38 C.F.R. 
§ 3.159(e)(1), as VA made reasonable efforts to obtain the 
records, was unable to secure them, and notified the Veteran of 
its inability to obtain the SSA records, and provided him with 
the opportunity to submit the records.

Lastly, the Board notes that a VA examination with respect to the 
issue on appeal was obtained in April 2010.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is adequate, as it was predicated on consideration of the 
STRs and VA medical records in the Veteran's claims file, and 
considered all of the pertinent evidence of record, including the 
Veteran's lay statements regarding in-service acoustic trauma, 
and continuity of symptomatology since service.  Accordingly, the 
Board finds that VA's duty to assist with obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  In summary, no duty to 
assist was unmet.

II. Analysis

The Veteran contends that during his 16 weeks of training before 
being sent to Vietnam, he was exposed to noises of the 30 and 50-
caliber machine guns, M14 rifles, artillery simulators, hand 
grenades, and grenade launchers.  He also noted that he went 
through an obstacle course where they fired machine guns over his 
head and detonated explosive devices around him, and noted 
another portion of training where he was exposed to construction 
equipment noise.  Further, the Veteran stated that while in 
Vietnam, he was exposed to the noises of jet engine run ups that 
were deafening, and also was exposed to the noise of helicopters, 
noting that he flew on helicopters often because they were the 
primary means of transportation.  The Veteran also described 
incoming mortar rounds, and a fight with the Vietcong that 
required him to fire his M16.  In sum, the Veteran contends that 
these loud noises caused his hearing problems.

An August 1963 audiological evaluation shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
n/a
0
LEFT
10
5
0
n/a
-5

A March 1964 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
10
20
LEFT
5
10
0
5
5

An April 1966 entrance audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
n/a
60
LEFT
15
10
0
n/a
10

An April 1968 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
40
LEFT
0
0
0
0
0

The June 1969 service discharge evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
n/a
80
LEFT
5
0
0
n/a
5

A March 2005 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
65
75
85
LEFT
20
15
30
40
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 percent in the left ear.  
Regarding the origin of his hearing loss, the Veteran reported 
that he was activated for service in Vietnam from 1968 to 1969.  
He noted that he was part of an ammunition ordnance staff and was 
exposed to noise from heavy equipment and gunfire.  As a 
civilian, the Veteran reported that he farmed and was a 
machinist, and reported recreational noise exposure from pheasant 
hunting.

On examination, the examiner noted that the Veteran had 
significant sensorineural hearing loss and constant tinnitus in 
both ears, and stated that pure tone thresholds for the 
frequencies 500 through 4000 Hz indicated normal sloping to 
severe sensorineural hearing loss in the right ear and normal 
sloping to moderately severe loss in the left ear.  The examiner 
noted that the Veteran's hearing sensitivity was normal at 
separation.

Another VA opinion (without an examination) was provided in 
October 2005 because the March 2005 report failed to include an 
opinion regarding the relationship of the Veteran's hearing loss 
to service.  This supplementary opinion noted that although the 
March 2005 examination indicated that the Veteran's hearing 
sensitivity was normal at separation, it did not appear that this 
was correct, because at separation, hearing in the right ear was 
80 decibels at 4000 Hz, while the entrance exam showed it was 55 
decibels at 4000 Hz (60 when converted to ISO units).  The 
examiner went on to note that after reviewing the Veteran's 
claims file, an audiological evaluation performed upon entrance 
into active duty in 1968 revealed normal hearing bilaterally with 
the exception of a moderate loss in the right ear at 4000 Hz.  An 
evaluation performed upon separation from service revealed normal 
hearing with the exception of a loss at 4000 Hz in the right ear.  
The examiner noted that it was very difficult to distinguish the 
exact number written in at 4000 Hz on the separation examination, 
explaining that it appeared that the original number was written 
in a fine point pen and then changed with a felt tip pen to 
another number making it difficult to read either number.  In 
summary, the physician opined that the Veteran entered service 
with moderate loss in his right ear and normal hearing in his 
left ear, and stated that although he was unable to clearly read 
the number on the Veteran's discharge evaluation to determine 
whether a change in hearing was noted, if the figure was indeed 
"80" decibels at 4000 Hz for the right ear, then it should be 
noted that the Veteran's right ear hearing loss was aggravated by 
his military service.

Finally, an addendum to the October 2005 report, provided by 
D.C., the chief of the VA audiology and speech pathology 
department, shows that based on the information provided in the 
report, it was not likely that the Veteran had ratable hearing 
loss in the left ear from service. 

The Veteran was afforded another VA audiological examination in 
April 2010 where the examiner was again asked to provide an 
opinion as to whether the Veteran's current left ear hearing loss 
was related to military service.  At this examination, the 
Veteran reported working part time as a maintenance man for his 
hometown.  He reported noise exposure from tractor engines at his 
job.

The April 2010 audiological evaluation shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
65
80
90
LEFT
20
15
20
60
75

Speech audiometry revealed speech recognition ability of 86 
percent in the left ear.  The examiner diagnosed the Veteran with 
moderately severe to severe hearing loss in the left ear, and 
opined that it was not as likely as not that Veteran's current 
left ear hearing loss was due to the acoustic trauma experienced 
during service.  The examiner explained that the Veteran had 
normal hearing in the left ear at entrance into the military, on 
an in-service examination, and at separation.  The examiner noted 
that there was not a significant shift in left ear hearing 
sensitivity during service.  The examiner stated that although 
the Veteran had a pre-existing hearing loss in the right ear that 
was exacerbated by noise exposure during service, there was no 
significant shift/exacerbation of thresholds in the left ear 
during service.  The examiner explained that exposure to either 
impulse sounds or continuous exposure can cause a temporary 
threshold shift.  However, this disappears in 16 to 48 hours 
after exposure to loud noise.  Impulse sound may also damage the 
structure of the inner ear resulting in an immediate hearing 
loss.  It was noted that continuous exposure to loud noise can 
also damage the structure of the hair cells resulting in hearing 
loss.  If the hearing does not recover completely from a 
temporary shift, a permanent hearing loss exists.  The examiner 
explained that because the damage is done when exposed to noise, 
a normal audiogram subsequent to the noise exposure would verify 
that the hearing had recovered without permanent loss.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

When sensorineural hearing loss is shown to a compensable degree 
within a year of separation from qualifying service it may be 
presumed to have been incurred in or aggravated by the period of 
active military service.  38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Here, there is evidence of a current disability under § 3.385-
moderately severe to severe sensorineural hearing loss in the 
left ear.  However, the STRs do not show any in-service 
complaints or treatment related to hearing loss, and the in-
service examinations revealed no loss of left ear acuity as has 
been noted by the VA examiner.  Specifically, as documented 
above, none of the audiologic evaluations conducted while the 
Veteran was on active duty revealed impaired hearing in the left 
ear.  In terms of continuity of symptomatology since discharge, 
the first post-service documented complaint of left ear hearing 
loss was not until the Veteran filed his claim in December 2004, 
and the Veteran was not diagnosed with left ear hearing loss 
until March 2005 (during his VA examination), more than 30 years 
after discharge.  Although the Veteran filed a claim for service 
connection for polyneuropathy, posttraumatic stress disorder, and 
depression in December 1999, he did not file a claim for hearing 
loss at that time.  Further, although the Veteran has stated on 
several occasions his belief that his left ear hearing loss was 
related to in-service acoustic trauma, he has not stated that he 
has experienced hearing loss ever since discharge, nor has he 
reported when he first noticed loss of left ear hearing acuity.

Lastly, the record does not contain medical evidence establishing 
a link between the Veteran's current left ear hearing loss and 
his time spent in the military.  In fact, an April 2010 VA 
audiologist, after reviewing the Veteran's claims file, to 
include his STRs, opined that it was not as likely as not that 
the left ear hearing loss was due to acoustic trauma during 
service.  The examiner provided a thorough rationale, explaining 
that there was no significant threshold shift in the left ear 
during service, noting that the Veteran had normal hearing in the 
left ear at entrance, during service, and at discharge.  The 
examiner explained that damage is done when exposed to noise, and 
therefore a normal audiogram subsequent to the noise exposure 
would verify that the hearing had recovered without permanent 
loss.  The audiologist noted that exposure to impulse sound or 
continuous exposure to loud noise can cause a temporary threshold 
shift.  However, this disappears in 16 to 48 hours after exposure 
to loud noise.  The audiologist explained that if the hearing did 
not recover completely from a temporary threshold shift, a 
permanent hearing loss would exist.  Applying these principles to 
the Veteran's case, the examiner provided an opinion that the 
Veteran's current loss was not attributable to service.  Although 
the Veteran was exposed to loud noise during service, in this 
case, because his audiological examination was normal at 
discharge, his exposure to loud noise only resulted in temporary 
threshold shifts.  This was so, according to the examiner, 
because there was a normal audiogram subsequent to the noise 
exposure, which showed that any left ear acuity problem recovered 
without permanent loss. 

The April 2010 VA audiologist's opinion assessing the medical 
probability that hearing loss is attributable to military service 
stands uncontradicted in the record.  Further, the 2010 examiner 
supported her opinion with a thorough medical analysis and 
rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007)).  In fact, as noted above, in the October 2005 addendum 
to the initial opinion, D.C., the chief of the VA audiology 
department, arrived at the same conclusion as the April 2010 
examiner, stating that it was not likely that the Veteran had 
hearing loss in the left ear as a result of his military service.  

The Board acknowledges the Veteran's statement that he was 
exposed to loud noise in service, and concedes that the Veteran 
is competent to describe his in-service exposure to loud noises.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  The Board, as the VA examiner did, 
concedes that the Veteran was exposed to the noises, including 
those experienced in combat, that he described.  However, the 
2010 VA audiologist, after considering this history as provided 
by the Veteran nevertheless determined that, although the Veteran 
was exposed to loud noise in service, there were no permanent 
residuals because his discharge examination showed no significant 
threshold shift.

In summary, despite evidence of in-service noise exposure, and 
the Veteran's statement regarding his belief that his left ear 
hearing loss was the result of in-service noise exposure, the 
Board finds that the preponderance of the evidence is against the 
claim.  As noted above, the VA examiner, by her opinion, 
indicated that current disability was not attributable to noise 
exposure during service.  She adequately supported her opinion, 
and no other medical authority has contradicted her assessment.  

Finally, sensorineural hearing loss in the left ear (organic 
disease of the nervous system) was not manifested to a 
compensable degree within a year of the Veteran's separation from 
service, as the first documented post-service evidence of hearing 
loss was not shown until decades after service.  A presumption of 
service incurrence consequently may not be made.  38 C.F.R. §§ 
3.307, 3.309.


ORDER

Service connection for left ear hearing loss is denied.


REMAND

In February 2010, the Board issued a remand to comply with the 
terms of a February 2008 Court order.  The 2010 Board remand 
noted that the Veteran had not been adequately notified of the 
evidence and information necessary to reopen a disallowed claim-
(i.e., what constitutes new and material evidence); nor was he 
notified of what was required to substantiate the underlying 
claim for service connection.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Board noted that the VCAA requires, in the 
context of a claim to reopen, that VA look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  

Although the Board directed the agency of original jurisdiction 
(AOJ) to notify the Veteran in accordance with Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006), the February 2010 notice provided by 
the AOJ does not comply with Kent.  Specifically, the February 
2010 letter to the Veteran informed him that his claim for small 
fiber neuropathy/polyneuropathy was previously denied, and that 
he was notified of the decision in October 2001, and again in 
July 2005.  He was informed that the appeal period had expired 
and that the decision was final.  The Veteran was told that his 
claim was previously denied because there was no basis in the 
available evidence of record to establish service connection and 
because the information provided did not constitute new and 
material evidence because it was submitted previously.  The 
Veteran was notified that the evidence he submitted must relate 
to this fact.  This February 2010 notice letter did not explain 
to the Veteran the specific bases for the previous denial; nor 
did it explain to him what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  

Therefore, the claim must once again be remanded for issuance of 
a notice letter that satisfies the notification provisions of the 
VCAA in accordance with Kent.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998), which noted that the Board errs in failing to 
ensure compliance with remand orders of the Board or the Court.  
Id.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must apprise the Veteran of the 
requirement that, in accordance with 
38 C.F.R. § 3.156, new and material 
evidence must be received in order to 
reopen his previously denied claim.  The 
notification letter should explain what 
constitutes new and material evidence, and 
the Veteran should be told of the specific 
bases for the previous denial of his claim 
and consequently what is now required to 
reopen.  See Kent, supra.  He should also 
be instructed as to what is required to 
substantiate the underlying service 
connection claim.  Id.  Specifically, the 
AOJ should identify the type of evidence 
(e.g., an opinion from a medical doctor 
relating any small fiber 
neuropathy/polyneuropathy or carpal tunnel 
syndrome to the Veteran's period of 
service) necessary to satisfy the element 
of the underlying claim that was found 
lacking in the previous adjudication, in 
accordance with Kent, supra.  See also 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2010).

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue remaining on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


